Citation Nr: 0301700	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for right ear hearing loss.

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied an increased, compensable rating for 
right ear hearing loss.

The veteran has asserted that, in addition to hearing loss, 
he has constant bilateral tinnitus and dizzy spells, and he 
appears to be seeking service connection for those 
conditions.  Those claims have not yet been addressed by the 
RO, and they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Audiological testing shows that the veteran has level 
VIII hearing loss in the right ear and level I hearing loss 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a right 
ear hearing loss is not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.85, 4.86(a), Tables VI, VIa, 
and VII (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains his service 
medical records and reports of VA audiological testing, 
including testing performed as recently as 2001.  The veteran 
has not reported the existence of any relevant evidence that 
is not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the May 2001 rating 
decision and a March 2002 statement of the case (SOC).  These 
documents together relate the law and regulations that govern 
the veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding the claim.  

An April 2001 letter informed him of the evidence needed to 
substantiate the claim (a VA examination) and implicitly told 
him of his responsibilities (appear for the examination).



II.  Rating for Right Ear Hearing Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2002).  
The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2002).  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85 (2002).  To find 
the appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI (2002).  The hearing 
impairment levels of both ears are then considered together 
to establish a disability rating for the hearing loss.  See 
38 C.F.R. § 4.85, Table VII (2002).  When the puretone 
threshold at each of the four frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the Roman numeral 
hearing impairment level is determined from either Table VI 
or Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2002).  Tables VI, VIa, and VII are 
reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

Service connection for the veteran's right ear hearing loss 
was established soon after his separation for service.  The 
veteran did not have left ear hearing loss at that time.  On 
VA audiological evaluation in September 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
50
55
LEFT
10
10
5
0
0

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 98 percent in the left ear.

On VA audiological evaluation in July 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
55
55
LEFT
10
15
15
10
10

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 100 percent in the left ear.  
The puretone threshold averages, i.e., the average of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, was 
55 decibels in the right ear and 12.5 decibels in the left 
ear.

The veteran has asserted his right ear hearing loss has 
worsened over the years.  He reports that he has difficulty 
hearing people, especially when he is working around noise.  
He notes that he does not hear when people call him, and that 
often he must turn his better ear to hear someone speaking.

In the July 2001 testing, in the right ear, the thresholds at 
1000, 2000, 3000 and 4000 Hertz were all 55.  Therefore, a 
Roman numeral for hearing impairment for that ear may be 
assigned from either Table VA or Table VIa.  Under Table VI, 
the puretone threshold average of 55 and the speech 
discrimination of 44 percent equate to a hearing impairment 
of level VIII.  Under Table VIa, the hearing impairment level 
would be III.  The higher level, VIII, will be applied.  The 
hearing impairment level for the left ear is I.  Under Table 
VII, hearing impairment of VIII in one ear and I in the other 
ear warrants a 0 percent rating.  The veteran's current level 
of hearing impairment is not sufficient to award a 
compensable rating under the rating schedule.

VA regulations provide that, to accord justice in an 
exceptional case where the standards of the rating schedule 
are found to be inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular rating, commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular rating 
schedule standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran has indicated that his hearing 
impairment causes him difficulty with hearing people.  While 
this difficulty could be expected to cause some problems with 
many types of employment, there is not evidence that the 
hearing impairment markedly interferes with the veteran's 
employment.  The effect of the veteran's hearing impairment 
on his employment is not so unusual or exceptional that it is 
not adequately addressed by the rating schedule.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

